Citation Nr: 1545603	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis on a direct basis.

2.  Entitlement to service connection for sinusitis on a direct basis and as due to an undiagnosed illness.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active service from July 1987 to April 1992, and from October 1990 to January 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

In an October 1999 decision, the Board denied reopening the claim for service connection for sinusitis on a direct basis.  The Board also referred the issue of entitlement to service connection for sinusitis as due to an undiagnosed illness attributable to his service in the Southwest Asia Theater of operations during the Persian Gulf.  The RO issued a rating decision denying this theory of entitlement in a December 2010 rating decision.  The Veteran perfected an appeal of this decision.

Additionally, the Veteran has now raised the issue of entitlement to service connection for allergic rhinitis.  The Board notes that while in the Statement of the Case of June 2013, the RO in a single sentence stated that allergic rhinitis is due to a diagnosed illness and has not been linked to exposure in service, this does not constitute a proper adjudication of the claim for service connection for allergic rhinitis.  Therefore, the Board will also refer the issue of entitlement to service connection for allergic rhinitis.  

Further, the Board notes that the Veteran has raised the issues of service connection for a sleep disorder as due to posttraumatic stress disorder (PTSD), and headaches and migraines.  In a rating decision of January 2013, the RO granted service connection for PTSD with headaches and a sleep disorder.  Therefore, service connection for a sleep disorder and headaches has now been granted as part of the PTSD issue.  Therefore, the Board will not refer those issues for adjudication.

As noted, the issue of entitlement to service connection for allergic rhinitis has been raised by the Veteran in statements of January 2011 and at the videoconference hearing.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues entitlement to service connection for sinusitis and pes planus are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A Board decision dated in October 1999, determined that new and material evidence had not been submitted to reopen a previously disallowed claim for service connection on a direct basis for sinusitis.
 
 2. Evidence received since the October 1999 Board decision, by itself or when considered with evidence previously of record, relates to unestablished facts necessary to substantiate the claim of service connection for sinusitis, and therefore raises a reasonable possibility of substantiating the issue on appeal. 


CONCLUSIONS OF LAW

1. The October 1999 Board decision denying service connection for sinusitis on a direct basis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis, and the claim is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this case, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Legal Criteria and Analysis

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the claim denied by the Board in October 1999.  This action is required because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends. Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3 .156(a); See Shade v. Shinseki, 24 Vet. App. 110 (2010) (3.156(a) creates a low threshold for viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for sinusitis in a January 1996 rating decision.  The evidence of record at that time included VA medical records showing complaints of sinus trouble in November 1994 and a May 1995 VA examination report finding a normal respiratory system with normal sinus X-rays.  The RO denied service connection as it found no evidence that sinusitis was incurred in or related to service given that there were no service records available for review.  The Veteran did not appeal the January 1996 decision.  Thus, it became final.  

The Veteran filed a subsequent claim to reopen his disallowed claim for service connection.  Additional evidence received since the January 1996 decision included a July 1997 treatment record showing treatment for complaints unrelated to his claimed sinus condition and a copy of DD-214.  In February 1998, the RO issued a decision holding that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed this decision to the Board. 

In an October 1999 decision, the Board determined that new and material evidence had not been submitted to reopen the claim for service connection for sinusitis.  The Board held that the evidence submitted since the January 1996 denial did not indicate that sinusitis was related to service.  The Veteran did not appeal this decision.  Accordingly, it became final.   38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a).

Pertinent new evidence received since the Board's October 1999 denial includes an August 2010 VA examination report which suggests that the Veteran has sinusitis associated with allergic rhinitis and the Veteran testimony during his Board hearing that he went on sick call several times in service for sinus trouble.  He reported current problems with congestion and it felt that he had pressure inside of his head and face.  He reported that these symptoms began during his service in Southwest Asia during Desert Storm.  He reported treatment at VA for headaches that he associated with his claimed sinus condition.  

This additional evidence pertains to elements of the claim that was previously found to be lacking.  That is, the Veteran has reported sinus related problems during service that have persisted to the present.  This evidence of a continuity of symptoms since service also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110   (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for sinusitis on a direct basis is reopened.


ORDER

New and material having been submitted, the claim for service connection for sinusitis on a direct basis is reopened.  


REMAND

Sinusitis

The Veteran has presented alternative theories of entitlement to service connection for his sinusitis:  (1) direct in-service onset of the disability with a continuity of symptomatology since service and (2) due to an undiagnosed illness resulting from his service in Southwest Asia during Operation Desert Storm.
While the Veteran was afforded a VA examination in 2010 addressing his sinus claim, it is unclear if the Veteran has a present sinus disability.  In this regard, despite noting that the Veteran has sinusitis associated with his rhinitis, X-rays of his sinuses were normal.  On remand, the Veteran should be afforded a new examination to determine whether his complaints of sinusitis are symptoms of a currently diagnosed disability and, if so, whether such disability is related to his military service.  

As the Veteran has raised the issue of entitlement to service connection for rhinitis and the 2010 examination suggests that the Veteran may have sinusitis associated with rhinitis, the Board finds that the issue of entitlement to service connection for rhinitis is inexplicably intertwined with his sinusitis claim.  Accordingly, the RO must adjudicate the Veteran's referred claim for service connection for rhinitis.  

Pes Planus

In a March 2014 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for bilateral pes planus.  In September 2014, the Veteran submitted notice of disagreement (NOD) as to these issues.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, this issue to the attention of the AOJ.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a Statement of the Case as to the issue whether new and material evidence has been submitted to reopen the claim for service connection for bilateral pes planus.  Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

2.  Adjudicate the claim for service connection for rhinitis.  The Veteran and his representative should be appropriately notified thereof, including appellate rights. This issue should be returned to the Board only if the Veteran timely files a notice of disagreement and, following the issuance of a statement of the case, a substantive appeal.

3.  Ask the Veteran to identify the location and name of any health care provider that has treated him for his claimed sinus condition since service.  He shall also be asked to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all identified non-VA sources of treatment.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any requested records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current sinus disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner should:

(a)  Indicate whether the Veteran has a current diagnosis of sinusitis or any other sinus disability;

(b)  With respect to any current sinus disability identified, is it at least as likely as not (50 percent probability or more) that the current sinus disability had its onset in service, or is otherwise related to a disease or injury in service?

(b)  With respect to any current sinus disability identified, is it at least as likely as not (50 percent probability or more) that the current sinus disability is either (i) caused by, or (ii) aggravated by rhinitis. 

(c)  If the Veteran does not have a currently diagnosed sinus disability, are the Veteran's sinus related complaints and symptoms due to (i) an undiagnosed illness, or (ii) a medically unexplained chronic multi-symptom illness.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389   (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Thereafter, review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
 
6. If the claim for service connection for sinusitis remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


